Citation Nr: 0639491	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-16 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an asthma disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an allergic 
rhinitis disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran active military service from June 1952 to May 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In February 1983, the RO, in pertinent part, denied the 
veteran's claim for service connection for an asthma 
disorder.  The veteran filed a notice of disagreement and a 
statement of the case was subsequently issued; however, the 
veteran did not file a timely substantive appeal.

2.  New evidence received since the February 1983 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

3.  In April 1994, the RO, in pertinent part, determined new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a rhinitis 
disability.  The veteran in a in May 1994 letter was apprised 
of his appellate rights; however, a notice of disagreement 
was not received within the subsequent one-year period.  

4.  New evidence received since the April 1994 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1983 RO decision, denying a claim for 
service connection for an asthma disorder, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received since the 
February 1983 decision, and the claim for service connection 
for an asthma disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The April 1994 RO decision, which determined new and 
material evidence had not been received to reopen a claim for 
service connection for a rhinitis disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has not been received since the 
April 1994 decision, and the claim for service connection for 
a rhinitis disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2002.  Prior to its November 2002 
decision, the RO issued a letter notifying the veteran of 
VA's duty to assist in April 2002, including providing the 
correct criteria for reopening a previously denied claim.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also properly 
addressed the question of new and material evidence.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need to 
provide an examination as the evidence submitted is not 
sufficient to reopen these previously denied claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  The 
veteran is not prejudiced by the RO's failure to provide such 
notice as his service connection claim is being denied.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104 (2006).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Service connection was previously denied for allergic 
rhinitis, asthma and chronic obstructive pulmonary disease 
(COPD) in a February 1983 rating decision.  This decision 
noted that service medical records were silent for these 
conditions and also that the allergic rhinitis was not the 
direct result of the service-connected nasal bone fracture 
with obstruction and/or right maxillary antrum.  Notice of 
this denial was sent in March 1983.  The veteran did not 
appeal this decision and it became final.  Whether new and 
material evidence had been received to reopen a claim for 
ervice connection for rhinitis was most recently addressed in 
an April 1994 decision that erroneously stated that the Board 
denied this claim in a July 1989 decision.  Notice of this 
denial was sent in May 1994.  Again the veteran did not 
appeal this decision and it became final.  The July 1989 
Board decision cited by the RO in April 1994 is noted to have 
denied entitlement to an increased rating for residuals of a 
nasal fracture and did not address service connection for 
rhinitis.  

Among the evidence before the RO in February 1983 and April 
1994 were service medical records showing that the veteran 
was hospitalized for treatment of ulcers, with the physical 
examination in May 1956 revealing his lungs to be clear and 
ear, nose and throat examination was negative.  There is no 
evidence of treatment for either rhinitis or lung problems in 
service.  The service dental records reflect that he lost 
some teeth in an October 1954 motor vehicle accident that 
resulted in compound fractures of the left maxilla, right 
zygoma and horizontal maxilla.  The May 1956 separation 
examination revealed his nose, sinuses and lungs to be 
normal.  

An August 1956 VA examination for ulcer problems revealed 
clear lungs and examination of his nose showed a deviated 
septum.  On ear, nose and throat (ENT) examination there was 
a strongly deviated septum and obstruction of the right nasal 
fossa.  The sinuses were clear.  Operation was indicated.  He 
was diagnosed with deviated nasal septum, symptomatic.  

Following a line of duty investigation of the October 1954 
motor vehicle accident, service connection was granted in a 
December 1957 rating for residuals of a fracture to the nasal 
bones with obstruction, rated at 10 percent disabling.  

The records prior to the February 1983 rating reflected no 
evidence of respiratory problems or rhinitis until the 
1970's.  Then VA records from April 1977 and August 1977 
revealed his complaints of nasal obstructions and watery 
discharge with a history of sinusitis and facial bones 
fracture.  He was assessed with allergic rhinitis.  An August 
1977 treatment note gave a long history of allergic rhinitis.  

VA records from August 1979 through September 1981 reflected 
continued treatment with a May 1980 record having assessed a 
mechanical obstruction plus allergic or vasomotor rhinitis.  
Between August 1980 and June 1981 he continued to be 
diagnosed with allergic rhinitis and was treated by allergy 
and ENT.  VA records from September 1981 through December 
1982 also revealed continued treatment for rhinitis, 
diagnosed in September 1981 as both allergic and vasomotor 
rhinitis.  He was also noted to have a history of sinusitis 
and asthma.  He was also noted to have a septal deviation and 
was unable to breathe through the right nostril.  Records 
from December 1981 also showed treatment for allergic and 
vasomotor rhinitis.  None of these records clearly linked 
either the veteran's rhinitis or asthma to service or his 
service connected nasal fracture.  

Among the evidence that was received after the February 1983 
rating decision but prior to the April 1994 rating were 
envelopes containing additional VA treatment records dated 
between 1959 and 1987.  These included a record from February 
1959 noting old fractures of the facial bones with complaints 
of an inability to breathe properly with the right nostril.  
In May 1959 he underwent surgery to repair the deviated nasal 
septum and was diagnosed with deviated nasal septum, treated, 
operated and improved.  Also in these envelopes were records 
showing ENT treatment for allergic rhinitis with records 
dating back to the 1960's with sinusitis problems treated in 
July 1968 and November 1968.  The records reflect ongoing 
treatment for allergic rhinitis from September 1976 through 
1980, with a May 1980 record revealing that the veteran gave 
a history of chronic sinusitis and a history of asthma as a 
child at the age of 12 to 14 years old.  The records also 
reflect continued problems with allergic rhinitis, 
questionable sinusitis and questionable asthma reported in 
June 1981.  A June 1982 X-ray of the sinus was noted to show 
cloudiness of the right maxillary sinus with thickening of 
mucoperiosteal lining compatible with inflammatory changes.  

The records in the envelopes include treatment records from 
1983 through 1988 showing ongoing treatment for allergic 
rhinitis, chronic sinusitis and asthma.  These include sinus 
X-rays from September 1985 and July 1987 diagnosing findings 
most likely shown to be from chronic sinusitis, as well as 
mild deviation of the nasal septum to the left.  The records 
also include a December 1987 pulmonary function test result 
showing minimal airflow obstruction with good response to 
bronchodilator, with decreased flow since the last study of 
June 1987.  A March 1988 record diagnosed bronchial asthma 
and rhino sinusitis.  

Additional VA records received after the RO's February 1983 
rating but before the April 1994 rating included additional 
VA records from between 1985 and 1987, as well as some 
duplicate records of those already in the envelopes.  These 
included treatment records from September 1985 for 
uncontrolled rhinitis, scattered secretions.  His asthma was 
fairly controlled with bronchodilator.  The records over this 
time revealed continued treatment for allergic rhinitis.  A 
February 1987 chest X-ray showed a very limited inspiratory 
effort.  Lungs were otherwise negative.  A June 1987 
pulmonary function test diagnosed a mild obstruction to 
airflow, no response to bronchodilator therapy.  A July 1987 
narrative medical summary noted diagnoses of allergic 
rhinitis for which he was seeking hypo sensitization 
treatment for dust antigens and pollens.  He was also noted 
to have bronchial asthma.   

Also received after February 1983 but before April 1994 was 
the report of an October 1988 for the right nasal obstruction 
status post car accident in 1954 with an open reduction of 
the left maxilla done in November 1954.  On physical 
examination, there was no deformity, and internal evidence of 
septal surgery.  There was allergic type mucosal, no polyps.  
His face showed no deformity.  The diagnosis was allergic 
rhinitis and history of bronchial asthma.  No nexus opinion 
was given in this examination.  

Additional records received after February 1983 but prior to 
April 1994 revealed ongoing treatment for allergic rhinitis 
with the use of vaccines.  

The report of a March 1993 VA examination of the nose and 
sinus revealed complaints of a right nasal obstruction, 
recurrent sneezing, post nasal discharge, watery rhinorrhea, 
and itchy nose.  He said he had a history of treatment for 
allergies for 14 years.  He also had a nasal septum operation 
in 1970.  He had a history of facial bone fracture in 
service.  Physical examination revealed the turbinates to be 
congested.  In the nasal septum there was evidence that 
surgery had been done, still there was some deviation to the 
right side.  No pores or polyps were noted.  X-rays of 
parasinal sinus had been requested.  The diagnosis was 
allergic rhino sinusitis and residual septum deviation.  An 
X-ray also dated in March 1993 diagnosed bilateral maxillary 
sinusitis.  

In addition, an April 1993 Expert Medical Analysis was 
submitted after February 1983 but prior to April 1994, in 
which the doctor addressed an unrelated medical condition.  

Among the evidence submitted both after the April 1994 rating 
and the February 1983 rating were VA treatment records 
between November 1993 and October 1996 that revealed,  in 
pertinent part, continued vaccine treatment for allergies and 
chronic allergic rhinitis.  Additionally, an October 1994 X-
ray revealed hyper aerated lungs compatible with COPD.  The 
post 1994 treatment records also included pulmonary 
functional test results interpreted as showing mild 
obstructive lung disease unresponsive to bronchodilators.  
Additionally the evidence submitted after April 1994 included 
records addressing unrelated medical problems.

Based on review of the additional evidence, the Board finds 
that new and material evidence has not been submitted to 
reopen his previously denied claims for service connection 
for asthma and for allergic rhinitis.  Regarding the asthma, 
the most recent prior final denial was dated in February 
1983.  The new evidence submitted after that date simply 
revealed ongoing treatment for asthma, without providing any 
medical evidence to suggest that such disorder was either 
linked to service or was caused or aggravated by a service-
connected disorder, to include the residuals of the facial 
fracture.  

Regarding the allergic rhinitis/sinusitis, the most recent 
prior final denial was dated in April 1994.  The new evidence 
submitted after that date simply revealed ongoing treatment 
for allergic rhinitis/sinusitis without providing any medical 
evidence to suggest that such disorders were either linked to 
service or were caused or aggravated by a service-connected 
disorder, to include the residuals of the facial fracture.  
  
As the additional evidence submitted after February 1983 and 
April 1994 respectively are shown to be cumulative or 
otherwise redundant of the evidence of record at the time of 
the last prior final denial of the claims sought to be 
reopened, they fail to raise a reasonable possibility of 
substantiating the claims for service connection for asthma 
and for allergic rhinitis.

Under these circumstances, as new and material evidence has 
not been submitted, these claims are not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for an asthma 
disability is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for an allergic 
rhinitis disability is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


